Citation Nr: 1211125	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  04-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematosus (SLE).

2.  Entitlement to a compensable evaluation for tinea pedis prior to October 2, 2010, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Sandra C. George, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1984 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation for tinea pedis and service connection for SLE.  The Veteran timely appealed those issues.

This case was initially before the Board in October 2007, when it denied the SLE issue but remanded the tinea pedis issue for further development.  The Veteran timely appealed the SLE issue to the United States Court of Appeals for Veterans Claims (Court).  During that appeal, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to remand the SLE back to the Board for additional development.  The Court vacated the October 2007 Board decision in a February 2009 Court order, and remanded it back to the Board for compliance with the Joint Motion for Remand.

Both the tinea pedis and SLE issues were back before the Board in September 2009, at which time the Board remanded both of those issues for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Claims to reopen service connection for a bilateral eye disorder (claimed previously as bilateral conjunctivitis) and bilateral hearing loss, as well as a claim of service connection for a psychiatric disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



REMAND

The Veteran submitted 6 authorizations for the release of private medical records in November 2009; it is unclear from the record whether attempts to obtain 5 of those 6 noted doctors' records have been accomplished, and it is unclear whether the 6th doctors' records since March 2003 have been obtained.  Thus, the Board finds that a remand in order so that attempts can be made to obtain those private medical records, as well as any ongoing private and VA records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Additionally, the Board finds that appropriate notice should be sent to the Veteran regarding the issues herein remanded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, the Board finds that a new VA examination for the Veteran's tinea pedis claim and that an addendum opinion for the August 2010 VA rheumatology examination is necessary on remand.  

The Veteran underwent a VA examination of her feet in July 2010.  Since that time, the Veteran sent correspondence indicating that her feet condition has gotten worse, that it has expanded to other parts of her body, and that the examiner never even examined her feet.  While the Board doubts that the examiner did not examine the Veteran's feet in July 2010, the Board finds that a new examination is necessary in this case, as the Veteran has indicated that her tinea pedis condition has potentially worsened.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

Additionally, it appears that the Veteran's foot condition may possibly be made due to her SLE instead of her tinea pedis.  Thus, during the above ordered examination, Board instructs that all due efforts should be made by the examiner to note the separate and distinct manifestations of the Veteran's lupus-related foot and skin ulcerations from her symptomatology manifested by her service-connected tinea pedis.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As to the SLE issue, the Veteran underwent a VA examination for that condition in August 2010; the examiner indicated that it was "least likely as not (>50% probability)" that the Veteran's SLE began during service because the Veteran's conjunctivitis would have been a rare manifestation of SLE and the length of time (15 years) between that sole symptomatology and diagnosis of SLE would be extremely unusual.  In the final sentence of the report, the examiner clarified that it her opinion that the Veteran was "not likely to have had onset of SLE during military service."  

Review of the claims file reveals that the Veteran had conjunctivitis and exfoliative dermatitis of the palms of her hands and feet, as well as tinea pedis/athletes foot, during military service.  Moreover, the Veteran had complaints of generalized weakness and fatigue in September 1994-5 years after discharge from service-and demonstrated another bout of exfoliative dermatitis secondary to cellulitis in June 1997-8 years after service.  The Board additionally notes that cellulitis preceded the Veteran's diagnosis of SLE in November 2000, and the Veteran has had treatment for skin ulcerations secondary to lupus since that diagnosis, particularly in November 2003.

In light of this review, the Board finds that the August 2010 examiner's opinion does not adequately address the full range of potential pre-diagnosis manifestations of SLE in her opinion, which addressed the conjunctivitis in service singularly and relied on the lack of other manifestations for 15 years after discharge from service.  Accordingly, the Board finds that an addendum opinion to address the above noted evidence of record is required at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to her claims for service connection for SLE and increased evaluation for tinea pedis.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain any relevant VA treatment records from the Charleston VA Medical Center, Baltimore VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2007 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that she may have had for her claimed lupus and tinea pedis disorders since discharge from service and which is not already of record, including the following private medical professionals:

1. Dr. H.L. Kearse
2. Dr. K. Gray
3. Trident Podiatry (Dr. Martin)
4. Dr. I.M. Mupanduki
5. Dr. Shromoff
6. Dr. S. Yallapragada (since March 2003)

After securing the necessary release forms (the above noted doctors have been received as of November 2009), attempt to obtain and associate those identified private treatment records with the claims file.  

If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that she can make an attempt to obtain those records on her own behalf.

4.  Following completion of the above to the extent feasible, the RO/AMC shall furnish the Veteran's claims file to the August 2010 VA examiner in order to provide an addendum to the August 2010 VA examination report.  

The examiner is asked to state in that addendum that she has reviewed the claims file, this remand, her previous August 2010 examination report (and its examination findings), and Dr. R.S.F.'s May 2009 opinion.

The examiner is again asked to state whether the Veteran's SLE is more likely, less likely or at least as likely as not (50 percent or greater probability) had its onset during military service.

The examiner should discuss her previous opinion, Dr. R.S.F.'s opinion, and the noted manifestations of conjunctivitis and tinea pedis/exfoliative dermatitis of the hands and feet in service; the generalized weakness and fatigue in 1994; and, the exfoliative dermatitis secondary to cellulitis and cellulitis in 1997 and 2000 which preceded the SLE diagnosis, as well as the lupus-related skin ulcerations after the diagnosis in 2000, particularly as noted in 2003.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the August 2010 VA examiner is not available to respond, another examiner of similar qualifications (a rheumatologist) may opine as to the above.  If the August 2010 VA examiner, or any subsequent examiner, finds that the above questions cannot be answered without another VA examination, such should be scheduled and the file must be reviewed in conjunction with such examination and the examiner must respond to the questions posed above.

5.  Schedule the Veteran for a VA skin examination in order to determine the current nature and severity of her service-connected tinea pedis.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should comment as to all of the symptomatology associated with the Veteran's tinea pedis, and should specifically comment as to whether such disorder has migrated to different parts of the Veteran's body, as she has asserted on appeal.  

The examiner should also, to the best of his/her ability, note whether the Veteran's symptomatology is associated with tinea pedis or is related to her claimed SLE; the examiner should attempt, to the best of his/her ability, to note the separate and distinct manifestations of each disability-if it is impossible to separate the manifestations, the examiner should so state.

The examiner is further asked to specifically address the following regarding the symptomatology associated with the Veteran's tinea pedis:

(a) What total body area is affected?

(b) What exposed body area is affected?

(c) Is topical therapy required within the last 12-month period?

(d) Is systemic therapy (corticosteroids or other immunosuppressive drugs) required?  If so, is the duration of such therapy less than six weeks, six weeks or more but not constant, or near-constant within the last 12-month period?

The examiner should also indicate whether the Veteran's tinea pedis is tender, painful adherent to underlying tissue, hyper- or hypo-pigmented, or whether it is indurated and inflexible, and the surface contour.  Further, any functional limitations caused by the symptomatology associated with tinea pedis should be noted.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for systemic lupus erythematosus (SLE) and increased evaluation for tinea pedis.  If the benefits sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



